UNITED STATES DISTRICT COURT EASTERN DISTRICT OF THE STATE OF NEW YORK Record # 22930X

 

ESTEBAN FLORES,

 

Plaintiff(s) INDEX# 20CV5855
against Date filed 12/3/2020
INDIAN TAJ, INC. D/B/A SANTOOR INDIAN RESTAURANT, ET ANO,
Defendant(s)
STATE OF NEW YORK COUNTY OF ALBANY 142125

SECRETARY OF STATE - AFFIDAVIT OF SERVICE

DAVID TATUM being duly sworn, deposes and says that deponent is not a party to this action, is over the age of 18 years
and has a principal place of business in the County of Albany, State of New York. Thaton 2/2/2021 at 3:45 PM, at the office
of the Secretary of State, of the State of New York in the City of Albany, New York at 99 Washington Avenue, he/she served a
true copy ofa

SUMMONS IN A CIVIL ACTION AND COMPLAINT,

on INDIAN TAJ, INC. S/H/A INDIAN TAJ, INC. D/B/A SANTOOR INDIAN RESTAURANT, Defendant in
this action.

By delivering to and leaving with NANCY DOUGHERTY, authorized agent in the office of the Secretary of the State, State of
New York, personally at the office of the Secretary of State, of the State of New York, two (2) true copies thereof and that at
the time of making such service, deponent paid said Secretary of State a fee of $40.00, unless exempt by law. That said
service was made pursuant to Section 306 BCL

Bearing Index Number and Filing Date endorsed thereon.

[ ] Deponent additionally served upon the above named defendant one (1) true copy of the RPAPL SEC. 1303 Homeowner's
Foreclosure Notice which was printed in bold, 14 point font size and printed on colored paper which is a color other than said

pleading
Description Description of the Recipient is as follows:

A Female with White skin, Brown hair, who is approximately 54 years of age
and has an approximate height of 5' 1" and approximate weight of 120 pounds.

Other identifying features are as follows: Glasses.

DAVID TATUM
Process Server

State of New York
County of Albany

Sworn to before me on This 3 day Of Febryary 2021

 

Michelle M. Santspree Emily M. Corbett
Notary Public, State of New York Notary Public, State of New York
NO. 01SA5047611 No. 01C06299470

Notary Publib4 Mi elle M\Santspree Qualfied in Albany County Qualified in Albany County
Commission Expires August 7, 2021 Commission Expires March 24, 2022

ALERT PROCESS SERVICE AGENCY - 185 WILLIS AVE STE 6 - MINEOLA, NY 11501-2622 - 516-741-4353
